1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    JASMINE PAUL SANCHEZ,                                Case No. 3:18-cv-00590-MMD-WGC
7                                           Plaintiff,                   ORDER
8            v.
9    ELY STATE PRISON, et al.,

10                                     Defendants.

11

12          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
13   a state prisoner. On December 17, 2018, this Court issued an order directing Plaintiff to
14   file a fully complete application to proceed in forma pauperis or pay the full filing fee of
15   $400.00 within thirty days from the date of that order. (ECF No. 3 at 2.) The thirty-day
16   period has now expired, and Plaintiff has not filed an application to proceed in forma
17   pauperis, paid the full filing fee, or otherwise responded to the Court’s order.
18          District courts have the inherent power to control their dockets and “[i]n the
19   exercise of that power, they may impose sanctions including, where appropriate . . .
20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
25   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
26   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
27   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
28
1    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

2    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

3    (affirming dismissal for lack of prosecution and failure to comply with local rules).

4           In determining whether to dismiss an action for lack of prosecution, failure to obey

5    a court order, or failure to comply with local rules, the court must consider several factors:

6    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

7    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

8    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

9    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

10   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

11          Here, the Court finds that the first two factors, the public’s interest in expeditiously

12   resolving this litigation and the Court’s interest in managing its docket, weigh in favor of

13   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

14   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

15   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

16   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring

17   disposition of cases on their merits—is greatly outweighed by the factors in favor of

18   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

19   that court’s order will result in dismissal satisfies the “consideration of alternatives”

20   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

21   F.2d at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

22   pauperis or pay the full filing fee within thirty days expressly stated: “IT IS FURTHER

23   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action

24   may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would

25   result from his noncompliance with the Court’s order to file an application to proceed in

26   forma pauperis or pay the full filing fee within thirty days.

27          It is therefore ordered that this action is dismissed without prejudice based on

28
                                                  -2-
1    Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee

2    in compliance with this Court’s December 17, 2018 order.

3            The Clerk of Court is further directed to enter judgment accordingly and close this

4    case.

5

6            DATED THIS 24th day of January 2019.

7

8                                                        MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   -3-
